Citation Nr: 1121697	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include pain and minimal L4-L5 diffuse circumferential bulging (low back disorder).

2.  Entitlement to a higher initial disability evaluation for diabetes mellitus, type II, rated 10 percent disabling, prior to November 17, 2003.

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1964 to March 1966.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from respective November 2002 and February 2007 decisions by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The November 2002 rating decision granted service connection for diabetes mellitus, type II, assigning a 10 percent disability evaluation, effective July 9, 2001.  In a January 2003 rating decision, the RO assigned an earlier effective date of May 8, 2001 for the grant of service connection for diabetes mellitus, type II.  

The November 2002 rating decision also denied service connection for a low back disorder.  The February 2007 rating decision denied entitlement to TDIU.

These matters were previously remanded by the Board in January 2009 and July 2010.

As previously indicated the November 2002 rating decision on appeal assigned an initial 10 percent disability evaluation for the service-connected diabetes mellitus.  The Veteran filed a timely notice of disagreement (NOD), with this initial rating, and perfected an appeal to the Board.  Prior to any Board review of this determination, the RO issued an April 2004 rating action, granting the Veteran a 20 percent disability evaluation for diabetes mellitus, type II, on and after November 17, 2003.  Significantly, in an unappealed January 2009 decision, the Board denied the Veteran a rating in excess of 20 percent, on and after November 17, 2003, for the condition and remanded for further development, entitlement to a higher initial disability evaluation prior to November 17, 2003.  As such, the only issue properly before the Board is entitlement to a higher disability evaluation for diabetes mellitus, rated 10 percent disabling, prior to November 17, 2003.  

The Board notes that the claims folder reflects that the Veteran was previously represented by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA), as reflected in a January 2002 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  Statements from the Veteran, dated in February 2010, July 2010 and January 2011, document the Veteran's revocation of PRPAVA's authority to represent him.  The Veteran has not submitted a revised VA Form 21-22 or conveyed any desire to appoint a new representative.  As such, the Veteran is now proceeding pro se in this appeal.  However, the Veteran is advised that should he seek to appoint a representative, he should contact the RO and submit a properly executed VA Form 21-22.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a low back disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  Prior to November 17, 2003, the Veteran's diabetes mellitus, type II, did not require insulin or an oral hypoglycemic agent.  


CONCLUSIONS OF LAWS

1.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Prior to November 17, 2003, the criteria for an evaluation greater than 10 percent disabling for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.20, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in August 2002, September 2002, May 2009 and August 2010 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claims.  

With respect to the Veteran's claim seeking a higher initial rating for diabetes mellitus, type II, the initiating claim, seeking to establish service connection for this condition, was granted.  As the Veteran's present appeal relates to the downstream issue of the initial disability evaluation assigned, the notice provisions of 38 U.S.C.A. § 5103 are not applicable.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA and private treatment records have been obtained, as well as his Social Security Administration (SSA) folder.  What is more, the Veteran has been provided appropriate VA examinations in connection with his claims and has not indicated there are any additional records that VA should seek to obtain on his behalf.  Additionally, in a January 2008 statement, the Veteran withdrew his request for a hearing related to his claims and the AMC/RO has substantially, if not fully, complied with the Board's prior remand instructions.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Low Back Service Connection Claim 

The Veteran seeks to establish service connection for a low back disorder.  Specifically, as clearly articulated in a November 2003 statement, the Veteran maintains that his current low back condition had its onset in-service and has persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Both the Veteran's March 1964 induction- and March 1966 separation-examination reflect no abnormalities of (i) the head, face, neck, scalp; (ii) spine, musculoskeletal system; or (iii) neurological system.  Although the Veteran's service treatment records reflect an October 1965 treatment for upper back pain, these records are negative of any treatment, diagnosis, or complains of any low back symptomatology, or any further upper back/neck treatments.  

A February 1996 VA radiological record documents the Veteran's first diagnosed low back disorder after his separation from service.  These relevant treatment records note low thoracic and lumbar spondylosis, but do not reflect any suggestion or opinion, to include from the Veteran, that there is any relationship between any current diagnosis or symptoms and the Veteran's military service.  

A statement, dated in June 2002, from private physician, L. Ramirez Garcia, M.D., confirms the Veteran's continued treatment for a current low back disorder.  In this statement, Dr. Ramirez Garcia details the nature of the Veteran's current low back disorder and the medication utilized to manage this condition.  Dr. Ramirez provided an almost identical statement, in November 2003.  However, these statements contain no suggestion or opinion that there is any relationship between any current low back diagnosis or symptoms related thereto and the Veteran's active service.  

A July 2002 VA treatment record also documents the Veteran's treatment for low back symptomatology.  At this time, the Veteran reported that his low back pain had its onset less than one year prior, with a noted suggestion that such symptomatology was related to his employment as a plumber.  Based on examination findings, the Veteran was diagnosed with minimal diffuse circumferential bulging of the L4-L5 disc and additional treatment to manage this condition was prescribed.  Nonetheless, there is no indication, to include from the Veteran, that any current low back condition was cause by, related to, or had its onset in, active service.  

The Veteran's SSA records have also been associated with the claims folder.  These records include the Veteran's March 2004 SSA benefits application, reflecting the Veteran's indication that his low back symptomatology had its onset in 1990 and that such symptoms prevented him from working in January 2002.  What is more, although a September 2004 SSA disability determination documents the Veteran's inability to work, due low back conditions, none of the relevant medical examinations or testing results reflect any suggestion or opinion that any low back condition had its onset in-service or was related to military service.  

In conjunction with his claim, the Veteran was afforded November 2002 and July 2009 VA orthopedic examinations.  The Veteran provided an account of having low back symptomatology for the past 20 years (i.e. 1982 onset), at his November 2002 examination, but conveyed such symptomatology had been present since separation, at his July 2009 examination.  What is more, the November 2002 examiner detailed the Veteran's post-service employment history, to include working in construction after service for 36 years.  Although both examiners confirmed a medically diagnosed low back condition, neither provided a sufficient opinion as to the likely etiology of the Veteran's current low back disability.  

The Veteran was provided a September 2010 VA orthopedic examination, in connection with a Board remand.  During the VA examination interview, the Veteran provided an account of sustaining an in-service injury to his low back during service in Vietnam, when he slipped and fell down while moving cargo.  The Veteran reported to the examiner that he reported to sick call (SC) and was treated with aspirin and no work for a 2-to-3 day period.  The Veteran further reported to the examiner that he went to sick call (SC) on many occasions due to his low back pain.  The Veteran also reported commencing relevant post-service low back treatment in New York in 1972.  Current examination findings continued to reflect the Veteran's diagnosis of minimal diffuse bulging of the L4-L5 disc, with mild lumbar spondylosis and chronic lumbar paravertebral myositis with degenerative disc disease.  Based on consideration of medical evidence, to include pre- and post-service treatment records and examination findings, and the Veteran's account of symptomatology, the examiner opined that the Veteran's current low back disorder was not likely related to military service.  What is more, the examiner specifically indicated the condition was more likely related to the aging process, given the nature of the Veteran's claimed in-service injury, separation examination findings, post-service treatment records and the Veteran's account of in- and post-service symptomatology.  The examiner specifically pointed to the fact that there were many years between the time of discharge from service and the first post-service evidence of low back treatment.  

The only evidence linking a current low back disorder to military service is the Veteran's own statements.  Although the Veteran is competent to report the onset of low back pain, he does not, however, have the training or expertise to provide a competent, much less probative, medical opinion as to whether any current back pain is due to any injury in service.  In essence, he is unable to provide an opinion (i) based on sufficient facts and data, (ii) based on application of reliable principles and methods, and (iii) to reliably apply the principles and methods to the present fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Jandreau, 492 F.3d at 1376-77.  Further, any account by the Veteran, of having low back symptomatology in-service or since separation, is not credible given the other evidence of record, particularly the Veteran's inconsistent statements.  For example, at one examination the Veteran reported back pain since service, but on other VA records, the Veteran reported back pain with onset as late as 2001.  As such, his statements are insufficient to provide the necessary nexus to service and any low back disorder.  Further, the Veteran reported to a VA examiner that he reported to sick call for back pain on several occasions during service, but the service treatment records are silent for any complaints, treatment or findings relative to the low back, including the Veteran's own report of medical history at discharge.  See Davidson.  

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

Without question, as noted above, the Veteran is competent to provide an account of in- and post-service low back symptomatology; however, such accounts are inconsistent with the evidence of record and thus not credible.  Significantly, in multiple statements to VA, the Veteran has provided an account of experiencing low back symptomatology since separation, but the evidence of record documents his inconsistent account of symptomatology.  As previously noted, a July 2002 VA treatment record reflects the Veteran's account of experiencing a less than 1-year history of low back symptomatology, placing the onset of such symptoms at least three and one-half decades after separation.  Conversely, at a November 2002 VA orthopedic examination, the Veteran placed the onset of low back symptomatology at least 20 years after separation and when seeking SSA benefits, in March 2004, he placed the onset of symptoms at 1990, or least 24 years after separation.  What is more, the first medical evidence of any low back related treatment and/or complaint is almost three decades after the Veteran separated from service.  This post-service period without complaints or treatment and his inconsistent account of symptomatology is highly probative evidence that there has not been a continuity of symptomatology since service and weighs against any contention to the contrary.  

Moreover, prior to seeking VA compensation, the Veteran's post-service treatment records are negative of any account of experiencing low back symptoms in-service and/or since separation, which further lessens the credibility of any such statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for any low back problems for at least three decades after service, and given the internal inconsistency of his accounts, the Veteran's reports of continuity symptomatology since separation are not found to be credible.  See Dalton, Caluza.

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the only medical opinion squarely addressing the determinative issues weighs against the Veteran's service connection claim.  The September 2010 VA examination report is consistent with the Veteran's service- and post-service treatment records and acknowledged and discussed the Veteran's report of in-service low back symptoms and traumas.  Nevertheless, after considering the aforementioned evidence, the September 2010 VA examiner opined that the Veteran's low back condition was not likely related to service but were more likely related to the aging process, citing specific pieces of medical and lay evidence to support this conclusion.  Moreover, the examiner offered a cogent rationale in support of that assessment, i.e., that his current symptoms and diagnosis are not consistent with the reported in-service and post-service injuries and symptoms.  The VA examiner's negative opinion is highly probative because it (i) reflects acceptance of the Veteran's account of symptomatology and in-service trauma, (ii) provides clear medical reasoning and logic to support he provided opinion and (iii) is generally consistent with other pieces of medical evidence of record.  See Nieves-Rodriguez; see also Stefl.

In sum, although the Veteran is competent to report having low back problems in service and since that time, the preponderance of the evidence is against the claim because his account of chronic low back problems since service is not credible and the competent evidence of record does not support his contentions.  See Davidson, supra; Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004); see also Barr.  Further, the VA examiner, reviewed the Veteran's medical records, performed a physical examination and opined that a low back condition was not related to service, which was supported by a cogent and persuasive rationale.  

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, service connection for a low back disorder must be denied.

Increased Rating Claim

By way of background, a November 2002 rating decision granted service connection for diabetes mellitus, type II, and assigned a 10 percent disability evaluation, effective July 9, 2001, pursuant to 38 C.F.R. § 4.120, Diagnostic Code 7913.  In a January 2003 rating decision, the an earlier effective date of May 8, 2001 was granted, in light of a decision by the U.S. Court of Appeals for the Federal Circuit, addressing the application of assignment of effective dates based on presumptive service connection.  An April 2004 rating action granted an increased 20 percent disability evaluation for diabetes mellitus, effective November 17, 2003.  The Board, in January 2009, denied a rating in excess of 20 percent, on and after November 17, 2003 and remanded for further development the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected diabetes mellitus, prior to November 17, 2003.  As the AMC/RO did not comply with the aforementioned remand instructions, the Board again remanded this claim in July 2010.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to November 17, 2003.  The Board has already considered the time period following that date.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating will be assigned where diabetes mellitus is manageable by restricted diet only.  A 20 percent rating requires insulin and restricted diet; or an oral hypoglycemic agent and restricted diet.  The next higher, 40 percent rating is assigned when the diabetes requires insulin, restricted diet, and regulation of activities.  Note (1) specifies that the compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  

In this regard, it should be noted that the Veteran has been assigned separate evaluations for peripheral neuropathy of the upper and lower extremities and special monthly compensation based on erectile dysfunction, secondary to diabetes mellitus.  As the evidence of record indicates that these are the only additional disabilities presently associated with the Veteran's diabetes mellitus, type II, and relevant initial ratings and effective dates were addressed in an unappealed January 2009 rating decision, they are not for consideration here.  Additionally, in the aforementioned Board decision, service connection for hypertension and eye conditions, as secondary to diabetes mellitus, were respectively denied.  As such, these disabilities will not be considered in evaluating the severity of diabetes mellitus, type II.

After a review of all the evidence of record, to include numerous VA and private treatment records, multiple November 2002 VA examinations and medical and lay statements, there is no basis on which to assign an initial evaluation in excess of 10 percent prior to November 17, 2003.

In order to be entitled to the next higher evaluation of 20 percent, the evidence must show that the Veteran's diabetes requires insulin and restricted diet; or an oral hypoglycemic agent and restricted diet.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).  Surely, the Veteran was diagnosed with diabetes mellitus, type II, but during the period under review, there is no evidence the condition required insulin or an oral hypoglycemic agent.  In fact, a November 2002 VA examination report specifically noted the Veteran's condition had been "treated with diet only."  See "Medical History," VA Examination Rpt, Nov. 27, 2002.  What is more, neither private nor VA treatment records, associated with the claims folder, reflect any indication that insulin or an oral hypoglycemic agent was used to manage the Veteran's diabetes mellitus, type II, nor has the Veteran made an assertion that such treatment was necessary, with respect to the relevant appellate period.  

In light of the discussion above, the initial 10 percent rating assigned for the Veteran's service-connected diabetes mellitus accurately depicts the severity of the condition for the period prior to November 17, 2003, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria in this case contemplate the Veteran's diabetes mellitus, type II, and related disabilities.  There is evidence that the Veteran's diabetes mellitus, type II, disability is productive of dietary restrictions and functional impairment, which are contemplated by the assigned ratings and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

Service connection for a low back disorder is denied.

A higher initial disability evaluation for diabetes mellitus, type II, rated 10 percent disabling, prior to November 17, 2003, is denied.  





REMAND

The Veteran seeks a TDIU.

After his December 2009 VA examination, concerning the impact that service connected disorders had on his employability, a January 2010 rating decision granted the Veteran's service connection for prostatitis and assigned a 20 percent disability evaluation, effective June 25, 2002, making him schedularly eligible for TDIU consideration, on and after September 3, 2006.  See 38 C.F.R. § 4.16(a) (2010).  What is more, since this examination, multiple relevant treatment records have been associated with the claims folder, including the Veteran's Social Security Administration (SSA) folder.  Given the aforementioned factors and the age of the pertinent VA examination, the Veteran must be afforded a contemporaneous VA examination with respect to his claim seeking entitlement to a TDIU.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  As such, the matter must be remanded to afford the Veteran an adequate VA examination.  

Further, the Veteran receives regular VA treatment.  Pertinent records of his VA care, however, dated since December 2010, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's (i) prostatitis, (ii) diabetes mellitus, type II, (iii) bilateral upper extremity peripheral neuropathy and (iv) bilateral lower extremity peripheral neuropathy conditions, dated since December 2010.  Any negative response should be in writing, and associated with the claims folder. 

2.  After completing the above development, schedule the Veteran for an appropriate VA examination related to his TDIU claim.  Prior to the examination, the claims folders should be made available to the examiner for review in conjunction with the examination, with such review noted in the examination report.  The examiner should specifically indicate whether, without taking his age into account, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by his service-connected disabilities (i.e., prostatitis, diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy) either individually or in conjunction with one another.  The examiner should also specifically address the impact, if any, the Veteran's non-service connected disabilities, to include a non-service connected back condition, have on his employability.

In providing the requested opinion, the examiner should consider and address the Veteran's competent account of symptomatology.  Further, any opinion should be supported by clear medical reasoning and logic, and any necessary tests should be conducted and reported in detail.

3.  After completion of the above development, readjudicate the Veteran's claim for a TDIU, to include consideration of whether extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


